Citation Nr: 0113682	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  98-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether an overpayment of compensation benefits, in the 
calculated amount of $3,758, was properly created.

2.  Whether an overpayment of compensation benefits, in the 
calculated amount of $22,144, was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
November 1965, from October 1973 to February 1985, and from 
June 1990 to February 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from June and November 1997 actions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that retroactively reduced and then 
retroactively terminated the veteran's VA compensation 
effective September 1, 1986, and June 22, 1990, respectively.  
A hearing was held at the RO in July 1998 and before the 
undersigned member of the Board at the RO (i.e. a Travel 
Board hearing) in January 2001.  


FINDINGS OF FACT

1.  The veteran served on active duty from October 1962 to 
November 1965, and then from October 1973 to February 1985.  

2.  In May 1985, the veteran was awarded service-connected 
disability compensation, effective March 1985; he received 
additional compensation for his spouse.

3.  In February 1997, the RO learned that the veteran no 
longer had a spouse, and in March 1997, amended the veteran's 
compensation award by removing the additional compensation 
paid for a spouse.

4.  In May 1997, the RO learned that the veteran returned to 
active duty on June 22, 1990 and served until February 29, 
1996. 

5.  In June 1997, the RO retroactively reduced the veteran's 
compensation award, effective September 1, 1986, after it was 
learned that the veteran was divorced in August 1986; the 
debt created, $3,578, was proper.

6.  In November 1997, the RO terminated the veteran's 
compensation benefits, effective June 22, 1990, due to his 
return to active duty; they were reinstated effective 
November 1, 1997.

7.  The veteran's military retirement pay was reduced by the 
amount of VA compensation received effective October 1, 1996.  

8.  The veteran was not overpaid VA compensation benefits 
from October 1, 1996 to November 1, 1997; $3,546 of the 
overpayment created by the November 1997 termination of 
benefits was improper; $18,598 of this debt was properly 
created. 


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits paid from 
September 1, 1986, until March 1, 1997, in the calculated 
amount of $3,758, was properly created.  38 C.F.R. 
§§ 3.500(d) (2000).

2.  A portion, in the amount of $3,546, of an overpayment of 
compensation benefits in the amount of $22,184, was not 
properly created; $18,598 of this amount was properly 
created.  38 C.F.R. §§ 3.654, 3.700 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran served on active duty from 
October 1962 to November 1965, from October 1973 to February 
1985.  The record reflects that in May 1985 service 
connection was established for hairy cell leukemia and a 
splenectomy secondary to the leukemia, and these disabilities 
were evaluated as 100 and 30 percent disabling, respectively, 
effective from March 1985.  The May 1985 award letter 
informed the veteran that due to his receipt of retirement 
pay, VA compensation would be withheld.  He was informed that 
retirement pay equal to the amount of VA benefits otherwise 
payable would be exempt from taxation if a waiver of 
retirement pay was received by VA within a year of the date 
of notification of entitlement.  The letter also informed the 
veteran that included in the award was additional benefits 
for his spouse and child and that he was to report changes in 
the number and status of dependents immediately.  

Attached to the award letter was a copy of VA Form 21-8764, 
which notified the veteran that, among other things, he must 
promptly notify VA if he reentered active military service 
because compensation payments may be affected by such 
reentrance.

In June 1985, the veteran's military retirement pay was 
discontinued as VA compensation exceeded gross military 
retirement pay.  

Copies of VA Form 21-8764 were also attached to award letters 
dated in July 1985 and March 1986; in March 1986, the veteran 
was informed that his overall service-connected disability 
evaluation was to be reduced to 50 percent, effective July 
1986, and in July 1986, his retirement benefits were 
reinstated (the Board assumes that that amount representing 
the VA compensation was to be tax free).  Thereafter, his 
overall disability evaluation was further reduced, to 30 
percent, effective July 1987.

In December 1992, the Retired Pay Operations, Defense Finance 
and Accounting Service (DFAS) advised the VA that the veteran 
had been removed from the Temporary Disability Retired List 
(TDRL) and was fit for duty effective May 10, 1990.

In November 1996, the RO received a letter from the DFAS, 
wherein it was indicated that, essentially, the veteran was 
receiving retirement/retainer pay effective March 1, 1996, 
which was to be reduced by his VA compensation beginning in 
October 1996.  The RO responded to the DFAS in December 1996, 
and requested that, as the veteran had been in receipt of VA 
compensation since June 1985, they review his account for any 
duplicative pay.

A Status of Dependents Questionnaire form (VA Form 21-0538) 
was received from the veteran in February 1997, and indicates 
that he was not married at the time.  Thereafter, the RO 
informed him, in a March 1997 letter, that they proposed to 
remove the additional benefits received on behalf of his 
spouse effective March 1985.  At that same time, his award 
was adjusted by removing the additional benefits for the 
spouse, effective March 1, 1997.  Thereafter, in May 1997 the 
veteran submitted a copy of a divorce decree indicating that 
he and his spouse divorced in August 1986.  

A report of contact form (VA Form 119), also dated in May 
1997, reflects that contact was made with the Active Duty 
Center in Indiana, and it was learned that the veteran 
reentered active duty on June 22, 1990, and separated from 
service on February 29, 1996.  In a June 1997 letter, the RO 
informed that the veteran that they proposed to terminate his 
VA compensation benefits effective June 22, 1990, as he had 
returned to active duty on that date and was no longer 
entitled to such benefits.  

Also in June 1997, the veteran's compensation was 
retroactively reduced effective September 1, 1986, by 
removing the additional award paid on behalf of a spouse.  
This created an overpayment in the amount of $3,758.  

In a letter received on July 7, 1997, the veteran requested 
that his service-connected  disability compensation be 
resumed effective the date of his separation from service, 
February 29, 1996.  In an October 1997 rating action, his 
combined 30 percent service-connected disability evaluation 
was continued, effective July 7, 1996. 

In November 1997, the RO terminated the veteran's 
compensation payments effective June 22, 1990, due to his 
return to active duty on that date.  The veteran was also 
informed that VA compensation paid from August 1, 1996 until 
December 1, 1996, and from December 1, 1996 to November 1, 
1997, was to be (apparently retroactively) withheld due to 
his receipt of retirement pay.  This action created an 
additional overpayment (i.e. in addition to the overpayment 
created by the retroactive removal of the veteran's ex-spouse 
from his award) of $22,144.  

A January 1998 letter from DFAS lists the veteran's gross 
retirement pay from March 1, 1996 through November 1997.  
This letter also notes that VA monthly waiver amounts from 
October 1, 1996 through November 1997.

The veteran has expressed disagreement with the creation of 
both overpayments.  During the July 1998 RO hearing and 
January 2001 Travel Board hearing, the veteran has chiefly 
contended that amounts of the overpayments are incorrect.  
With respect to the debt created by the removal of a spouse, 
he points out that during some of the relevant time period, 
the amount of VA compensation, to include the additional 
amount for a spouse, was subtracted from his retirement pay, 
and that the retirement pay was a flat rate that did not take 
into consideration a spouse.  As such, he notes that if less 
VA compensation was subtracted from the retirement pay, the 
retirement pay would simply have been increased to make up 
the difference, hence he was not technically "overpaid."  

With respect to the debt created by his reentry into service, 
the veteran claims that he telephoned someone at the RO when 
he reentered service, but indicated that he did not record 
the name of the person to whom he spoke.  The veteran 
testified during the RO hearing that as he continued to 
receive compensation checks after reentering service, he felt 
that "annually they're going to catch it" and eventually 
"someone [was] going to find out that [there was] a 
problem."  

With respect to the actual debt amount, the veteran argues 
that when VA compensation was resumed, his military 
retirement benefits were being reduced by the amount of VA 
compensation, and as such, that part of the waiver created 
during these months (i.e. from August 1996 to November 1997) 
was incorrect.  The veteran does not dispute the balance of 
the remaining debt (i.e. that representing compensation paid 
from the time he reentered until he separated from the 
military).  


Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, which held that the Secretary had 
no authority to provide assistance to a claimant whose claim 
was not "well grounded."  The bill also establishes a 
number of procedural requirements for VA in dealing with 
claims for benefits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for a waiver 
of recovery of the overpayments in this matter.  However, by 
virtue of the April 1998 Statement of the Case, and July 1998 
hearing officer's decision, the veteran has been given notice 
of the evidence necessary to support the claim.  The Board 
finds the duty to assist the veteran in the development of 
the claim under the VCAA has been met.  



a. the $3,758 overpayment

Under 38 C.F.R. § 3.501(d)(1) (2000), the effective date of 
discontinuance of an award due to divorce subsequent to 
October 1, 1982 will be the last day of the month in which 
the divorce occurred.  As it is clear that the veteran was 
divorced in August 1986, the appropriate discontinuance date 
was September 1, 1986.  That said, the amount of the 
overpayment, $3,758, representing additional compensation 
paid for a spouse from September 1, 1986 to March 1 1997, is 
correct.  See generally, VA Manual M 21-1, Part 1, Appendix B 
(which contains the yearly rates of additional compensation 
allowable for a spouse).  

As noted above, the veteran has argued that that during some 
of the relevant time period, the amount of VA compensation, 
to include the additional amount allowed for a spouse, was 
subtracted from his retirement pay, and that the retirement 
pay was a flat rate that did not take into consideration a 
spouse.  As such, he notes that if less VA compensation was 
subtracted from the retirement pay, the retirement pay would 
simply have been increased to make up the difference, hence 
he was not technically "overpaid."  

This argument is irrelevant, because the bottom line is that 
he was overpaid VA compensation benefits, which is the matter 
at issue (without addressing the tax advantages of having 
received the additional VA compensation).  The Board does not 
have jurisdiction regarding any additional retirement pay the 
veteran may have been (or is) entitled to in light of this 
matter before the Board, but he is encouraged to seek out any 
appropriate avenue, to include contacting DFAS, to make up 
this difference.  


b. the $22,144 overpayment

The Board initially notes that the VA regulation is clear in 
that a veteran is not entitled to receive compensation during 
any period for which he or she receives active service pay.  
38 C.F.R. § 3.700(a) (2000).  Where the veteran returns to 
active duty status, the compensation award will be 
discontinued effective the day preceding reentrance into 
active duty status.  38 C.F.R. § 3.654(b)(1) (2000); and 
payments, if otherwise in order, will be resumed effective 
the day following release from active duty if claim for 
recommencement of payments is received within a year from the 
date of such release; otherwise payments will be resumed 
effective one year prior to the date of receipt of a new 
claim.  38 C.F.R. § 3.654(b)(2) (2000).  

Further, any veteran entitled to receive retirement pay based 
on military service may not receive such pay concurrently 
with VA compensation benefits.  A veteran may receive VA 
compensation upon filing with the service department 
concerned a waiver of so much of his or her retirement pay as 
is equal in amount to the compensation to which he or she is 
entitled.  In the absence of  a specific statement to the 
contrary, the filing of an application for compensation by a 
veteran entitled to retirement pay constitutes such a waiver.  
38 C.F.R. § 3.750(a), (c) (2000).

While the veteran has not specifically claimed that this debt 
was caused by sole VA error, he has nevertheless claimed that 
he contacted VA and informed them that he was reentering the 
military.  The Board notes that this claim is unsubstantiated 
by the record, and in any event points out that any alleged 
action or inaction by VA in creation of the debt did not 
amount to sole administrative error.  In this regard, it is 
pointed out that sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2000).  
As noted above, the veteran was informed that reentrance into 
military service may affect his entitlement to continued 
receipt of VA compensation.  As such, the Board is of the 
opinion that the veteran knew or at least should have known 
that he was not entitled to continued receipt of compensation 
when he reentered the military (he essentially admitted as 
much during the RO hearing), and as such, the indebtedness at 
issue could and was not created solely as a result of 
administrative error. 

With respect to the effective date of the resumption of 
compensation payments, the Board finds that the date assigned 
by the RO, July 7, 1996, was appropriate.  Specifically, and 
as noted above, the RO received the veteran's claim for the 
resumption of his service-connected disability compensation 
on July 7, 1997, which is clearly more than a year after he 
separated from service (February 29, 1996).  As such, 
payments were appropriately resumed effective one year prior 
to the date of receipt of a new claim, or in this case, July 
7, 1996.  38 C.F.R. § 3.654(b)(2) (2000).  In any event, and 
practically speaking, prior to and from July 1996 (until 
October 1996, as will be discussed below) the veteran was 
receiving compensation to which he was not entitled, not 
because he had not reestablished entitlement, but because he 
was also in receipt of full retirement pay.  38 C.F.R. 
§ 3.700(a) (2000).

Turning to the amount of this debt, it is noted that the 
record reflects that the veteran received full retirement 
income (i.e. without a waiver of an amount equal to VA 
compensation) from March 1, 1996 until October 1, 1996.  It 
appears that effective October 1, 1996, DFAS began reducing 
the veteran's retirement pay by the amount equal to the VA 
compensation he was receiving at the time (the Board is left 
to assume that the veteran filed a waiver of this amount with 
the service department).  As such, the Board finds that that 
portion of the debt created from October 1, 1996 to November 
1, 1997, was improper. 

That being found, the Board will now address the appropriate 
amount of the overpayment.  That portion of the compensation 
received for a spouse was addressed in the debt noted above; 
as such, here, the Board will address the rate of 
compensation received for a veteran alone during the relevant 
time period.  The overpayment created was due to the receipt 
of compensation while on active duty from June 22, 1990 to 
February 29, 1996, and from then until October 1, 1996, while 
the veteran received both full retirement and compensation, 
as follows:

	from 6/22/90 through 12/31/90		$1386
	from 1/1/91 through 11/30/91		$2541
	from 12/1/91 through 2/28/92		$720
	from 3/1/92 through 3/31/92		$251
	from 4/1/92 through 11/30/92		$1920
	from 12/1/92 through 11/30/93		$2964
	from 12/1/93 through 11/30/94		$3036
	from 12/1/94 through 11/30/95		$3120
	from 12/1/95 through 9/30/96		$2660

These payments total $18,598.  See generally, VA Manual M 21-
1, Part 1, Appendix B (which also contains the yearly rates 
of compensation allowable dependent on the overall disability 
percentage).  Again, the Board finds that the portion of the 
debt created from October 1, 1996 to November 1, 1997, was 
improper, and this amount totals $3,546.  To this extent, the 
veteran's appeal is granted.  

ORDER

An overpayment of compensation benefits, in the calculated 
amount of $3,758 was properly created.

A portion, in the amount of $3,546, of an overpayment of 
compensation benefits, in the calculated amount of $22,144 
was properly not properly created; $18,598 was properly 
created.  To this extent, the veteran's appeal is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

